DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1,2,5-7,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Claim 1.
Black (US 2016/0081393) in view of Woo (US2016/0294844).
Black discloses an electronic vapor provision system (102), comprising: a wireless receiver (212) adapted to receive a beacon signal from a wireless beacon (paragraph [0031] describes a broadcast signal from an external device in a room or building), the beacon signal being used for transmission to electronic vapor provision systems; and a processor (202) adapted to modify operation of the electronic vapor provision system to perform wireless communications in response to detection of the common identifier, and prevent activation of a heater while wireless communications are ongoing (paragraph [0036] describes adjusting voltage (actuator) to the healing element, where no voltage prevents the activation of the heating element).  Black is silent on whether the broadcast signal comprises a common a common identifier.   Woo discloses a beacon device (600) that periodically transmits a beacon signal to a UE, where the beacon signal includes beacon identification information among others.   See paragraph [0056].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the broadcast signal of Black to include an identification signal to indicate the source (room or building) of the broadcast signal so that the processor can recognize the source of the broadcast signal as taught by Woo. 

Claim 2.
Black discloses that the beacon signal comprises a policy code indicative of one of a plurality of predefined policies; and the processor is adapted to detect the policy code and modify operation of the electronic vapor provision system responsive to the detected policy code.  See paragraph [0031] describing no-vaping policies within certain buildings based on location-based broadcast signals. 

Claims 5 and 6.
Black discloses that the processor is adapted to modify operation of the electronic vapor provision system by modifying a level of heating that can be provided by the electronic vapor provision system or by restricting a heating operation.   Paragraph [0036] describes adjusting the amount of voltage supplied to the heating element, which reads on heating level modification or hearting operation restriction.

Claim 7.
Black disclose that the processor is adapted to modify operation of the electronic vapor provision system by restricting a heating operation of the electronic vapor provision system for a predetermined period of time.   See paragraph [0031] teaching prohibiting use of the vaping system by controlling the duration of use, thus teaching restricting a heating operation of the electronic vapor provision system for a predetermined period of time in response to a received information.

Claim  9
Black fails to teach the wireless communications are to upgrade firmware on the electronic vapor provision system.  However, a software update is well known in the art and thus would have been obvious to provide latest software of a computer readable medium implementation.  


Claim 11.
 Black discloses  a non-transitory computer-readable storage medium storing a program for implementing the electronic vapor provision system of claim 1.  See paragraph [0045] describing a computer readable medium implementation. 

4.	Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2016/0081393) in view of Woo (US2016/0294844) as applied to claim 1 above, and further in view of Tremblay (US2015/0181945).
Black in view of Woo fails to teach the processor is adapted to modify operation of the electronic vapor provision system by activating a warning indication on the electronic vapor provision system. Tremblay teaches showing electronic messages received from an external device. See paragraph [0244].    Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to display a warning on the electronic vapor provision system of Black modified by Woo for the purpose of informing the user of the system of the vaping policy received from the external device, as taught by Tremblay. 

Claim 4.
Tremblay the warning indication comprises a light.  See paragraph [0235] describing an LED tip. 

Allowable Subject Matter
5.	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632